Citation Nr: 0103759	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for paralysis of the 
anterior tibial nerve (deep peroneal) bilaterally.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
October 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record reveals that in May 2000, 
after this case was certified for appeal to the Board, 
additional pertinent evidence was received at the Board in 
support of the veteran's claim.  Such evidence includes an 
April 2000 VA examination report, and attached VA medical 
records.  That evidence was not previously associated with 
the veteran's claims file, and has a direct bearing on the 
veteran's claim on appeal.  The veteran did not submit a 
waiver of RO consideration of the new evidence, see 38 C.F.R. 
§ 20.1304(c) (2000), and the RO has not issued a Supplemental 
Statement of the Case addressing that evidence, as is 
required by 38 C.F.R. § 19.31.  See 38 U.S.C.A. 
§ 7105(d)(West 1991).  As such, this procedural defect must 
be cured by the RO.  38 C.F.R. § 19.9(a).

In addition, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case 
addressing all evidence associated with 
the claims file after the issuance of the 
November 1999 Statement of the Case 
pertaining to his claim for entitlement 
to a compensable rating for paralysis of 
the anterior tibial nerve (deep peroneal) 
bilaterally.  The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


